Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Battisti, J.), rendered July 22, 1983, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As a condition of his plea, the defendant withdrew all motions. He therefore waived his right to appellate review of the denial of any motions to suppress (see, People v Feingold, 125 AD2d 587).
The defendant’s contention that he should not have been sentenced as a second felony offender because his prior conviction was based on a plea which he claims was insufficient is without merit (see, People v Harris, 61 NY2d 9). Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.